                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION - DETROIT

IN RE:

Michael P. Scarber                               CHAPTER 13
                                                 CASE NO. 19-58075-mar
               Debtor(s).                        JUDGE Mark A. Randon
________________________________/

         DEBTOR’S CHAPTER 13 CONFIRMATION HEARING CERTIFICATE

       At the next confirmation hearing in this case, Debtor intends to: [Check ONE of the
following]

       1. ___ Request confirmation of the debtor’s plan, because all timely objections of
       creditors and the trustee have been resolved. I have emailed to the trustee a
       proposed order confirming the plan, as required in paragraph 2 of the Chapter 13
       Case Management Order.

       2. __ Request confirmation of the debtors’ plan, even though all timely objections
       have not been resolved. I have emailed to the trustee a proposed order confirming
       the plan, as required in paragraph 2 of the Chapter 13 Case Management Order.
       The parties are at an impasse in attempting to resolve these objections despite all
       reasonable efforts. The following are: (a) the parties whose timely objections have
       not been resolved; (b) their unresolved objections; and (c) the legal and factual
       issues that must be resolved by the Court in connection with confirmation:


       3. _X_ Request an adjournment of the confirmation hearing to March 2021 or other
       available date, due to the following good cause:

             Franklin Credit has a lien on the debtor’s personal residence. The obligation
             to pay this lien was discharged in the Debtor’s 2011 Chapter 7 bankruptcy.
             Debtor’s counsel and Franklin’s counsel have been trying to reach an
             amicable resolution and need additional time.


       4. ___ Dismiss the case. [The Court will construe this as a motion by the debtor
       to dismiss the case under Fed.R.Bankr.P. 1017(f)(2), and the Court will enter an
       order of dismissal and the case will be removed from the docket, unless the case
       was previously converted from Chapter 7, 11, or 12 to Chapter 13. In that event,
       a separate motion to dismiss must be filed within 10 days.]




  19-58075-mar     Doc 59    Filed 12/10/20   Entered 12/10/20 17:10:18     Page 1 of 2
    5. ___ Convert the case to chapter 7. [The debtor must promptly file a separate
    notice of conversion under Fed.R.Bankr.P. 1017(f)(3) and pay the filing fee for
    such notice. Such notice of conversion will cause the case to be converted without
    the entry of an order of conversion.]



                                        Respectfully submitted
                                        MAXWELL DUNN LAW

                                        /s/ Scott A. Gies
                                        Scott A. Gies (P56346)
                                        Counsel for Debtor
                                        24725 W. 12 Mile Road, Suite 306
                                        Southfield, MI 4834
                                        248.246.1166
                                        bankruptcy@maxwelldunnlaw.com
                                        sgies@maxwelldunnlaw.com
Dated: December 10, 2020




19-58075-mar    Doc 59   Filed 12/10/20   Entered 12/10/20 17:10:18     Page 2 of 2
